DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 20, 2021 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 16/280,392. Claims 1 and 3-7 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

4.	Application 16/280,392, filed 02/20/2019 claims foreign priority to 2018-032301, filed 02/26/2018.

Response to Amendment

5.	In the response filed January 20, 2021, Applicant amended claims 1 and 7, and did not cancel any claims. No new claims were presented for examination. 



7.	Applicant's amendments to claims 1 and 7 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.


Response to Arguments


8.	Applicant's arguments filed January 20, 2021, have been fully considered.

9.	Applicant submits that “claims 1-7 recite additional elements such that the claims as a whole are integrated into a practical application.” [Applicant’s Remarks, 01/20/2021, page 6]

The Examiner respectfully disagrees. Under Step 2A,Prong Two of the eligibility inquiry, Applicants argues that “claims 1-7 recite additional elements such that the claims as a whole are integrated into a practical application.” In response to Applicant’s argument, it is first noted that claim 2 has been previously canceled (i.e., pending claims are 1 and 3-7). The additional elements are directed to: “a processor” (claims 1 and 7) which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
Furthermore, in response to Applicant’s statement that “claims 1-7 recite additional elements such that the claims as a whole are integrated into a practical application,” it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no processor, or technological elements are modified or improved upon in any discernible manner.  Instead, the result produced by the claims is simply information indicating an assigned number of vehicles, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process for setting an assigned number of vehicles for car sharing services, at most, an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Lastly, it is noted that there is nothing particular about the computing elements (i.e., a processor), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto.  “processor” (claims 1 and 7) merely describe generic computing elements used as tools to perform the abstract idea, which are not sufficient to amount to a practical application, as noted in the 2019 PEG. See also, MPEP 2106.05(f). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described above, the additional elements recited in the independent claims are directed to: “a processors” (claims 1 and 7). The processor merely describes implementation of the invention using elements of a general purpose computer (see paragraph [0023]: “The corporate terminal 1 includes, for example, a controller including a central processing unit (CPU) and a memory, an operation device, a display, a speaker, a storage device, and a communication device as a physical configuration…), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Sen/ices, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.
 For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.


The Examiner respectfully disagrees. As described above, the additional elements recited in the independent claims are directed to: “a processor” (claims 1 and 7). The processor merely describes implementation of the invention using elements of a general purpose computer (see paragraph 0023: “The corporate terminal 1 includes, for example, a controller including a central processing unit (CPU) and a memory, an operation device, a display, a speaker, a storage device, and a communication device as a physical configuration...”), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Sen/ices, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.
Moreover, the Examiner points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. While the Applicant submits that “independent claims 1 and 7 recite improvements over the prior art by assigning certain vehicles to be used by corporations, allowing individual users to use the remaining vehicles, while allowing corporate users to exceed the number of vehicles assigned to the corporations,” the claims do not include improvements to another technology or technical field; nor do they include improvements to the functioning of the computer itself. The specification does not indicate that the all the procedures are implemented 

11.	Applicant submits that “the combination of Jameel, Gutmann, and Abari fails to teach or reasonably suggest, either alone or in combination, permitting the first user belonging to the first user group to use a vehicle available for car sharing services outside of the range of the assigned number of vehicles preferentially assigned to the first user group. Accordingly, the combination of Jameel, Gutmann, and Abari fails to disclose the features of amended independent claims 1 and 7.” [Applicant’s Remarks, 01/20/2021, page 9]

In response to the Applicant’s argument that the cited references fail to teach or suggest “permitting the first user belonging to the first user group to use a vehicle available for car sharing ,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/20/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1 and 7 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 101


13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1 and 3-7 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1 and 3-7 are directed to a device and method for vehicle management (i.e., process, machine, manufacture, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1 and 3-7 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1 and 3-7 are directed toward a vehicle management device and method. Claims 1 and 3-7 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claims 1 and 7 instructing how to permit a first user belonging to a first user group to use a vehicle available for car sharing services within a range of an assigned number of vehicles preferentially assigned to the first user group that is able to be set in advance at least for a predetermined day of a week and a predetermined time range, permit the first user belonging to the first user group to use a vehicle available for car sharing services outside of the range of the assigned number of vehicles preferentially assigned to the first user group; permit a second user belonging to a second user group to use a remaining number of vehicles excluding the assigned number of vehicles from a total number of vehicles available for the car sharing services, calculate for a predetermined rental area, based on vehicle use record information of the second user, a transition in a number of non-operating vehicles which are vehicles not used, create groups of the days of the week and of time ranges where transition trends in the number of non-operating vehicles are similar to each other for the rental area based on the calculated transition in the number of non-operating vehicles, and set the assigned number of vehicles based on the transition in the number of non-operating vehicles for the grouped days of the week and the grouped time ranges would be directed to the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions). 
The claim limitations are directed to management of car sharing services for groups of users by permitting a first user belonging to a first user group to use a vehicle available for car sharing services within a range of an assigned number of vehicles preferentially assigned to the first user group that is able to be set in advance at least for a predetermined day of a week and a predetermined time range; permitting the first user belonging to the first user group to use a vehicle available for car sharing services outside of the range of the assigned number of vehicles preferentially assigned to the first user group; and permitting a second user belonging to a second user group to use a remaining number of vehicles excluding the assigned number of vehicles from a total number of vehicles available for the car sharing services, which may be related to commercial interactions, thereby exemplifying the organization of human activity. As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including 
Furthermore, it is noted that the claim consistently recites limitations that are essentially directed to mathematical concepts. The limitations of claim 1 “calculate for a predetermined rental area, based on vehicle use record information of the second user, a transition in a number of non-operating vehicles which are vehicles not used; create groups of the days of the week and of time ranges where transition trends in the number of non-operating vehicles are similar to each other for the rental area based on the calculated transition in the number of non-operating vehicles; and set the assigned number of vehicles based on the transition in the number of non-operating vehicles for the grouped days of the week and the grouped time ranges,” when evaluated under Step 2A Prong One, are part of the abstract idea itself, i.e., are steps within the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.”  Independent claim 7 recites similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a processor” (claims 1 and 7). The additional elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Moreover, limitations that are “not” indicative of integration into a practical application include adding the words “apply it”, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)). This consideration was previously addressed under step 2B and is also applicable here at Step 2A, Prong Two.  Accordingly, the additional elements do not integrate the abstract idea into a The corporate terminal 1 includes, for example, a controller including a central processing unit (CPU) and a memory, an operation device, a display, a speaker, a storage device, and a communication device as a physical configuration”). The claim is directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to set the assigned number of vehicles based on the transition in the number of non-operating vehicles for the grouped days of the week and the grouped time ranges. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites 
wherein the processor is configured to set a smallest number of vehicles, out of a range of the number of non-operating vehicles for each of the grouped days of the week and the grouped time ranges, as the assigned number of vehicles; wherein the first user group is a corporation and the processor is configured to divide the assigned number of vehicles and set the divided number of vehicles for each corporation when there is a plurality of corporations; set a discount rate of a use fee for the first group, and the discount rate is set to increase as a rate of the number of non-operating: vehicles with respect to the total number of vehicles increases; permit the first user to use an extra number of vehicles exceeding the assigned number of vehicles, the extra number of vehicles being within a range of the number of vehicles that is allowed to be used, by the second user) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 3-6 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jameel et al., Pub. No.: US 2013/0321178 A1, [hereinafter Jameel], in view of Gutmann, Pub. No.: US 2006/0259353 A1, [hereinafter Gutmann], in view of Abari et al., Pub. No.: US 2019/0196503 A1, [hereinafter Abari], in further view of Dutta et al., Pub. No.: US 2019/0205796 A1 [hereinafter Dutta].

As per claim 1, Jameel teaches a vehicle management device comprising a processor configured to: permit a first user belonging to a first user group to use a vehicle available for car sharing services within a range that is able to be set in advance at least for a predetermined day of a week and a predetermined time range (paragraph 0008, discussing structures and techniques that may allow for the rental of vehicles owned by a plurality of different owners. Each owner may specify one or more rental criteria for his or her particular vehicle, such as price, time of rental (i.e.,  at least for a predetermined day of a week and a predetermined time range), rental pick up or drop off location, etc.; paragraph 0091, discussing that an owner may thus specify in one embodiment that on weekdays, no reservations longer than three hours may be made, and that on weekends, no reservations longer than six hours may be made. Similarly, an owner may also specify a minimum rental time period; paragraph 0100, discussing that an owner may specify, for example, that a driver must belong to (or be affiliated with) a same organization as the owner (i.e., a first user group). This organization may be a school such as a university, a civic organization, a church, an employer, a housing unit, a volunteer group, public or private club, or other type of organization. Accordingly, in one embodiment, an owner may specify that only students, staff, or faculty of a given university may be eligible to rent a particular vehicle. An owner may also specify a sub-group of an organization as a vehicle rental criterion. For example, an owner that works for a large company might specify that a prospective driver (i.e., permit a first user belonging to a first user group to use a vehicle available for car sharing services) must work in a particular facility, or within a particular department or division of the company. Similar restrictions may be imposed by an operator of server 110 (e.g., WHEELZ), for example, due to insurance or other business requirements; paragraph 0101, discussing that an owner may specify particular criteria for different individuals and/or groups in some embodiments. An owner might specify that family members under the age of 25, for example, are not allowed to rent a vehicle between 10:00 pm and 7:00 am. Further, in general, any of the vehicle rental criteria described herein and above may be applied differently to one or more different groups and/or individuals.  E.g., an owner might 

permit the first user belonging to the first user group to use a vehicle available for car sharing services (paragraph 0100, discussing that an owner may specify, for example, that a driver must belong to (or be affiliated with) a same organization as the owner (i.e., a first user group). This organization may be a school such as a university, a civic organization, a church, an employer, a housing unit, a volunteer group, public or private club, or other type of organization. Accordingly, in one embodiment, an owner may specify that only students, staff, or faculty of a given university may be eligible to rent a particular vehicle. An owner may also specify a sub-group of an organization as a vehicle rental criterion. For example, an owner that works for a large company might specify that a prospective driver (i.e., permit a first user belonging to a first user group to use a vehicle available for car sharing services) must work in a particular facility, or within a particular department or division of the company. Similar restrictions may be imposed by an operator of server 110 (e.g., WHEELZ), for example, due to insurance or other business requirements).

While Jameel teaches permitting a first user belonging to a first user group to use a vehicle available for car sharing services within a range that is able to be set in advance at least for a predetermined day of a week and a predetermined time range; and permitting the first user belonging to the first user group to use a vehicle available for car sharing services, Jameel does not explicitly teach within a range of an assigned number of vehicles preferentially assigned to the first user group that is able to be set in advance at least for a predetermined day of a week and a predetermined time range; permit the first user belonging to the first user group to use a vehicle available for car sharing services outside of the range of the assigned number of vehicles preferentially assigned to the first user group; permit a second user belonging to a second user group to use a remaining number of vehicles excluding the assigned number of vehicles from a total number of vehicles available for the car sharing services; calculate for a predetermined rental area, based on vehicle use record information of the second user, a transition in a number of non-operating vehicles which are vehicles not used; create groups of the days of the week and of time ranges where transition trends in the number of non-operating vehicles are similar to each other for the rental area based on the calculated transition in the number of non-operating vehicles; and set the assigned number of vehicles based on the transition in the number of non-operating vehicles for the grouped days of the week and the grouped time ranges. Gutmann in the analogous art of vehicle sharing systems teaches these concepts. Gutmann teaches:

within a range of an assigned number of vehicles preferentially assigned to the first user group that is able to be set in advance at least for a predetermined day of a week and a predetermined time range (abstract, discussing vehicle-sharing systems and methods that reduce the need for private vehicle ownership by individuals and/or entities. The systems and methods utilize a pool of vehicles available for hire; at least one collection point at which the vehicles are issued; a central reservation system; and a system to verify user identify and reservation status wherein the system receives identifying information from a potential user, communicates the identifying information to the central reservation system which prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response to positive verification of the user and reservation status. In the vehicle-sharing systems and methods of the invention, a subset of vehicles in the pool are designated to be hired by entities (i.e., a range of an assigned number of vehicles preferentially assigned to the first user group) rather than individuals during 

permit a second user belonging to a second user group to use a remaining number of vehicles excluding the assigned number of vehicles from a total number of vehicles available for the car sharing services (paragraph 0007, discussing that the system comprises a pool of vehicles available for hire; at least one collection point at which the vehicles are issued; a central reservation system; and a system to verify user identify and reservation status, wherein the system receives identifying information from a potential user, communicates the identifying information to the central reservation system which prompts the system to allow access to a 

Jameel is directed toward a shared vehicle rental system. Gutmann is directed toward shared vehicle transportation systems and methods for individuals and entities. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jameel to include within a range of an assigned number of vehicles preferentially assigned to the first user group that is able to be set in advance at least for a predetermined day of a week and a predetermined time range; and permit a second user 

The Jameel-Gutmann combination does not explicitly teach permit the first user belonging to the first user group to use a vehicle available for car sharing services outside of the range of the assigned number of vehicles preferentially assigned to the first user group; calculate for a predetermined rental area, based on vehicle use record information of the second user, a transition in a number of non-operating vehicles which are vehicles not used; create groups of the days of the week and of time ranges where transition trends in the number of non-operating vehicles are similar to each other for the rental area based on the calculated transition in the number of non-operating vehicles; and set the assigned number of vehicles based on the transition in the number of non-operating vehicles for the grouped days of the week and the grouped time ranges. Abari in the analogous art of vehicle fleet management teaches:

calculate for a predetermined rental area, based on vehicle use record information of the second user, a transition in a number of non-operating vehicles which are vehicles not used (paragraph 0010, discussing that the transportation management system may be configured to advance certain global objectives of the fleet, such as optimizing fleet distribution across service regions to meet anticipated ride demands in those regions, and any other suitable considerations; paragraph 0027, discussing that another type of target objective may be to rebalance the distribution of autonomous vehicles servicing particular geographic regions (i.e., predetermined 

create groups of the days of the week and of time ranges where transition trends in the number of non-operating vehicles are similar to each other for the rental area based on the calculated transition in the number of non-operating vehicles (paragraph 0027, discussing that another type of target objective may be to rebalance the distribution of autonomous vehicles servicing particular geographic regions. In particular embodiments, the system may know the 

set the assigned number of vehicles based on the transition in the number of non-operating vehicles for the grouped days of the week and the grouped time ranges (paragraph 0016, discussing that another potential issue with the vehicle distribution shown in FIG. 2 is that service centers 210, 220, 230 are either under or over utilized. In the example shown, San 

The Jameel-Gutmann combination is directed toward vehicle management systems. Abari is directed toward fleet management systems. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jameel-Gutmann combination to calculate for a predetermined rental area, based on vehicle use record information of the second user, a transition in a number of non-operating vehicles which are vehicles not used; create groups of the days of the week and of time ranges where transition 

The Jameel-Gutmann-Abari combination does not explicitly teach permit the first user belonging to the first user group to use a vehicle available for car sharing services outside of the range of the assigned number of vehicles preferentially assigned to the first user group. However, Dutta in the analogous art of vehicle management systems teaches this concept (paragraph 0004, discussing that for example, the customers belonging to a first geographic area prefer to travel by the vehicles belonging to a high level category. Further, the customers belonging to a second geographic area prefer to travel by the vehicles belonging to a low level category; paragraph 0008, discussing a method and a system for allocating a proportion of high category vehicles for demands of low category vehicles (i.e., users belonging to a group using low category vehicles are permitted to use a high category vehicle – the high category vehicles are considered to be the vehicles available for car sharing services outside of the range of the assigned number of vehicles preferentially assigned to the first user group); paragraph 0037, discussing that due to the excess demands for the low category vehicles that are operating to transport the customers of the ongoing ride requests, the low category vehicle is not available for the requested ride by the customer…In the event of the excess demands for the low category vehicles, the application server 104 checks for the availability of the high category vehicles. When the application server 

The Jameel-Gutmann-Abari combination is directed toward vehicle management systems. Dutta is directed toward vehicle allocation systems. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jameel-Gutmann-Abari combination to permit the first user belonging to the first user group to use a vehicle available for car sharing services outside of the range of the assigned number of vehicles preferentially assigned to the first user group, as taught by Dutta, since the claimed invention is merely a combination of old elements, and in the combination each element 

As per claim 3, the Jameel-Gutmann-Abari-Dutta combination teaches the vehicle management device according to claim 1. Gutmann further teaches wherein the processor is configured to set a number of vehicles (paragraph 0044, discussing that the number of vehicles placed into a subset during a specified time period may change as needed to meet subscriber demand).

Jameel is directed toward a shared vehicle rental system. Gutmann is directed toward shared vehicle transportation systems and methods for individuals and entities. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jameel to set a number of vehicles, as taught by Gutmann, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by helping the management to better distribute vehicles.

The Jameel-Gutmann combination does not explicitly teach wherein the processor is configured to set a smallest number of vehicles, out of a range of the number of non-operating vehicles for each of the grouped days of the week and the grouped time ranges, as the assigned number of vehicles. However, Abari in the analogous art of vehicle fleet management teaches 

The Jameel-Gutmann combination is directed toward vehicle management systems. Abari is directed toward fleet management systems. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jameel-Gutmann combination to include setting a smallest number of vehicles, out of a range of the number of non-operating vehicles for each of the grouped days of the week and the grouped time ranges, as the assigned number of vehicles, as taught by  Abari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by providing demand estimation, thereby allowing underutilized vehicles to be rented, and generating additional revenue.

As per claim 4, the Jameel-Gutmann-Abari-Dutta combination teaches the vehicle management device according to claim 1. Jameel further teaches wherein the first user group is a corporation (paragraph 0100, discussing that an owner may specify, for example, that a driver must belong to (or be affiliated with) a same organization as the owner. This organization may be a school such as a university, a civic organization, a church, an employer, a housing unit, a volunteer group, public or private club, or other type of organization. Accordingly, in one embodiment, an owner may specify that only students, staff, or faculty of a given university may be eligible to rent a particular vehicle. An owner may also specify a sub-group of an organization as a vehicle rental criterion. For example, an owner that works for a large company might specify that a prospective driver must work in a particular facility, or within a particular department or 

Jameel does not explicitly teach and the processor is configured to divide the assigned number of vehicles and set the divided number of vehicles for each corporation when there is a plurality of corporations. However, Gutmann in the analogous art of shared vehicles systems teaches this concept (paragraph 0024, discussing that in another embodiment of the methods of the invention, the entity is an employer and the employer authorizes one or more groups of employees to obtain one or more vehicles from the subset of vehicles in the pool from one or more collection points and to use the hired vehicles to car pool to the place of employment; paragraph 0041, discussing that the term entity refers to a group of people (two or more) that come together for a common purpose. Thus, in its most basic sense, entity can refer to two people with a common purpose. An entity also can include a business, a partnership, a corporation, a team, a school, a club, an organization, a store, etc. Entity also can refer to two or more partnerships, corporations, teams, schools, clubs, organizations, or stores, etc. in any combination that come together for a common purpose; paragraph 0044, discussing that a pool of vehicles is provided at one or more locations for shared use among subscribers. Subscribers may reserve the vehicles for their individual use. Subscribers may include individual subscribers and also may include entities. A subset of the provided vehicles is designated for reservation by individuals. Another subset of vehicles is designated for reservation by entities within specified time period (i.e., divide the assigned number of vehicles). As these embodiments demonstrate, the present invention is not limited to particular time periods, and any number of vehicles may be placed into a subset designated for use by entities during any given time period. Further, the number of vehicles placed into a subset during a specified time period may change as needed to meet subscriber demand; paragraph 0045, discussing that when an entity hires a vehicle reserved for entity use during a specified period, the entity may authorize and/or designate individuals who 

Jameel is directed toward a shared vehicle rental system. Gutmann is directed toward shared vehicle transportation systems and methods for individuals and entities. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jameel to divide the assigned number of vehicles and set the divided number of vehicles for each corporation when there is a plurality of corporations, as taught by 

As per claim 5, the Jameel-Gutmann-Abari-Dutta combination teaches the vehicle management device according to claim 1. Jameel further teaches wherein the processor is configured to further set a discount rate of a use fee for the first group (paragraph 0100, discussing that an owner may specify, for example, that a driver must belong to (or be affiliated with) a same organization as the owner. This organization may be a school such as a university, a civic organization, a church, an employer, a housing unit, a volunteer group, public or private club, or other type of organization...; paragraph 0101, discussing that an owner may specify particular criteria for different individuals and/or groups in some embodiments. An owner might specify that family members under the age of 25, for example, are not allowed to rent a vehicle between 10:00 pm and 7:00 am. Further, in general, any of the vehicle rental criteria described herein and above may be applied differently to one or more different groups and/or individuals. E.g., an owner might specify different pricing (i.e., set a discount rate of a use fee for the first group), different maximum rental period lengths, and in general may customize any one or more vehicle rental criteria as desired…; paragraph 0159, discussing that a driver whose reservation is not fully satisfied may receive financial compensation (e.g., a discount on a current or future rental); paragraph 0174, discussing that a user may either opt-out or opt-in to targeted advertising in some embodiments... In other embodiments, a renter may opt-out of advertisements for an additional fee, or may receive a discount for opting-in to advertisements).
	
the discount rate is set to increase as a rate of the number of non-operating vehicles with respect to the total number of vehicles increases. However, Abari in the analogous art of vehicle fleet management teaches this concept (paragraph 0020, discussing that  FIG. 3 illustrates an embodiment where a target objective is to get an autonomous vehicle to a service center, and another embodiment where the target objective is to adjust vehicle distribution within service regions. The system may dispatching vehicles in different ways to advance the target objectives. For instance, in particular embodiments an autonomous vehicle may be matched with a ride request that would result in the vehicle being closer to the target destination at the completion of the requested ride. In particular embodiments, the transportation management system may present offers to ride requestors to incentivize them to accommodate a vehicle's target objective; paragraph 0027, discussing that another type of target objective may be to rebalance the distribution of autonomous vehicles servicing particular geographic regions. In particular embodiments, the system may know the anticipated demand from particular geographic regions based on historical usage patterns and other statistical data. For example, the system may know that demand typically peaks during morning commute, evening commute, and Friday and Saturday nights, and drops significantly at other times. Based on such knowledge, the system may predict transportation demand in particular regions at particular times. The anticipated demand in a region may then be compared to the supply of vehicles servicing that region to determine whether reallocation of vehicles is desirable. For example, if the supply exceeds demand in that region, the system may determine that a certain number of vehicles should drive to another region where demand exceeds supply. Conversely, if demand exceeds supply, the system may request vehicles from other regions with excess supply to relocate to service the current region. In particular embodiments, the objective of rebalancing may additionally or alternatively be based on redistributing vehicles with respect to service centers. For example, each service center for servicing vehicles within the fleet may be assigned a service region. The size of the service region may be based on the capacity of the servicing center(s) 

The Jameel-Gutmann combination is directed toward vehicle management systems. Abari is directed toward fleet management systems. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jameel-Gutmann combination to include the discount rate is set to increase as a rate of the number of non-operating vehicles with respect to the total number of vehicles increases, as taught Abari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 6, the Jameel-Gutmann-Abari-Dutta combination teaches the vehicle management device according to claim 1. Gutmann further teaches wherein the processor is configured to permit the first user to use an extra number of vehicles exceeding the assigned number of vehicles, the extra number of vehicles being within a range of the number of vehicles that is allowed to be used, by the second user (paragraph 0044, discussing that a pool of vehicles is provided at one or more locations for shared use among subscribers. Subscribers may reserve the vehicles for their individual use.  Subscribers may include individual subscribers and also may include entities. A subset of the provided vehicles is designated for reservation by individuals. Another subset of vehicles is designated for reservation by entities within specified time periods…As these embodiments demonstrate, the present invention is not limited to particular time periods, and any number of vehicles may be placed into a subset designated for use by entities during any given time period.  Further, the number of vehicles placed into a subset during a specified time period may change as needed to meet subscriber demand. Outside of the applicable specified time periods, this subset of vehicles is available for reservation by individual subscribers).

Jameel is directed toward a shared vehicle rental system. Gutmann is directed toward shared vehicle transportation systems and methods for individuals and entities. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jameel to permit the first user to use an extra number of vehicles exceeding the assigned number of vehicles, the extra number of vehicles being within a range of the number of vehicles that is allowed to be used, by the second user, as taught by Gutmann, 

Claim 7 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 7, Jameel teaches a vehicle management method executed by a processor (paragraph 0010, discussing that a vehicle rental inquiry may be received at a server in one embodiment, and one or more matching vehicles (for which a set of owner specified criteria has been met) may be presented graphically to a prospective renter, possibly as a list; paragraph 0175, discussing that system 650 may be used in various embodiments to implement all or a portion of server system 110, computing devices usable in vehicle 105, and/or computing device 120. In the illustrated embodiment, system 650 includes at least one instance of an integrated circuit (processor) 660 coupled to an external memory 65; paragraph 0178, discussing that the described techniques and methods may be implemented as computer-readable instructions stored on any suitable computer-readable storage medium…the term computer-readable storage medium refers to a (non-transitory, tangible) medium that is readable by a computing device or computer system, and includes magnetic, optical, and solid-state storage media such as hard drives, optical disks, DVDs, volatile or nonvolatile RAM devices, holographic storage, programmable memory, etc.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Jefferies et al., Pub. No.: US 2018/0091930 A1 – relates to systems and methods 

for vehicle access and management.

	B.	Chu et al., Pub. No.: US 2015/0294403 A1 – relates to systems and methods for 

vehicle fleet sharing.

C. 	Solomon et al., Pub. No.: US 2017/0129349 A1 – relates to an electric vehicle   charging network service that allows an organization to grant rights over a group of electrical vehicles charging objects to different organizations.
D.	Avidan, Pub. No.: US 2009/0027230 A1 – relates to a method for displaying dynamically determined priority lanes for customers returning vehicles to a vehicle rental company.
E.	Goel, Pub. No.: US 2008/0052185 A1 – relates to  systems and methods are shown that allows businesses to determine their customers' preferences for flexibility in purchasing products and to dynamically integrate these preferences with internal company operations to concurrently maximize value for both customers and the company. 
F.	 Volz, Pub. No.: US 2012/0323643 A1 – describes that the priority level of users may be used to determine: which parking spaces they are permitted to rent and/or lease, an order in which parking spaces is offered to the user, and/or a price of the parking space.
G.	Dutta et al., Pub. No.: IN 2017/41047191 – relates to a system and method for optimizing allocation of different categories of vehicles.
H.	Oliveira et al., A relax-and-fix-based algorithm for the vehicle-reservation assignment problem in a car rental company, European Journal of Operational Research, Volume 237, Issue 2, 2014, Pages 729-737 – describes a network-flow model that assigns reservations to vehicles considering an heterogeneous fleet .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


		/BRIAN M EPSTEIN/                      Supervisory Patent Examiner, Art Unit 3683